BISTLINE, Justice,
dissenting.
This case directly calls into question the role of the Court in determining appeals from the Industrial Commission. On the one hand, we should not set aside factual determinations when they are supported by the record. On the other, when we see that the law is ignored or that the evidence does not support the findings, or the findings do not support the conclusions, the Court ought not simply rubber stamp the Commission’s decision, thereby abdicating the obligations imposed upon us as temporary tenants of this high office. In the case now before us, it is manifest that the proposed opinion is not in conformity with that obligation.
Where, as here, the injury occurs on the employer’s premises, it is presumed that the injury arises out of and in the course of employment. Foust v. Birds Eye Division of General Foods Corp., 91 Idaho 418, 419, 422 P.2d 616, 617 (1976) (citing Skeen v. Sunshine Mining Co., 60 Idaho 741, 96 P.2d 497 (1939); Dutson v. Idaho Power Co., 57 Idaho 386, 65 P.2d 720 (1937); Burchett v. Anaconda Copper Min. Co., 48 Idaho 524, 283 P. 515 (1929); Pacific Indemnity Co. v. Industrial Acc. Com., 28 Cal.2d 329, 170 P.2d 18 (1946)). This presumption, established back in the “barbaric” days of the Progressive Era in Bur-chett, and steadfastly applied thereafter, has been consciously omitted by the majority in these kinder, gentler days of the late 1980’s. Either the majority feels the point is too trivial to warrant discussion or it cannot fathom a way to explain its omission. As a result, the employer’s premises rule has been overruled, not by discussing any shortcomings of the rule, but by its selective non-application. While it could be said that the rule remains extant, and has simply been ignored, this is not acceptable unless it is accepted as a given that this Court is at liberty to at will ignore well-established case precedent.
Parker’s injury occurred while he was moving a hot water heater, not his and not one in which he had any proprietary interest or any personal interest, located on *867Mara Green Acres, property owned by his employer, Charles Engle. Thus, under our long line of cases cited above, the injury is presumptively compensable. The Commission errs, therefore, in concluding that Parker “failed to sustain his burden of proof that the injury of October 4, 1985, arose out of an in the course of employment” with Mara Green Acres (MGA). Parker carried his burden AS A MATTER OF LAW.
The provisions of the Worker’s Compensation Law are to be liberally construed in favor of the employee. Jones v. Morrison-Knudsen Co., 98 Idaho 458, 567 P.2d 3 (1977); Burch v. Potlatch Forests, Inc., 82 Idaho 323, 353 P.2d 1076 (1960). Liberal construction in favor of the worker is required to enable the act to serve the humane purposes for which it was promulgated, “leaving no room for narrow, technical construction.” Hattenburg v. Blanks, 98 Idaho 485, 485, 567 P.2d 829, 829 (1977).
Few decisions from this Court have defined the circumstances under which an individual will be relegated to the status of a volunteer and by reason thereof ineligible for worker’s compensation. In Eriksen v. Nez Perce County, 72 Idaho 1, 235 P.2d 736 (1951), the Court reversed the award of compensation benefits where the claimant’s injury to his head and shoulder arose from the performance of acts for his own personal benefit. It was there held:
Injuries received by an employee while voluntarily engaging in some activity, undertaken solely for his own benefit, do not ordinarily arise out of or in the course of his employment especially where such activity is not an incident of his employment, nor has any connection or relation to such employment.
72 Idaho at 8, 235 P.2d 736 (emphasis added). Similarly, this approach is followed in Utah. In Board of Education v. Olsen, 684 P.2d 49 (Utah 1984), a carpenter who volunteered to teach a community-sponsored class was injured in a woodshop during the lunch hours. The court reversed the award of benefits for the claimant. One of the dispositive facts upon which the court relied was that at the time of the injury, the claimant was working on a personal project. 684 P.2d at 50. Unlike Er-iksen and Olsen, the record in the instant case is void of evidence indicating that Parker moved the water heater for personal gain. At that time he was in fact still receiving compensation earned as a maintenance worker for MGA.
Respondent Engle, doing business as MGA, argues that because Parker was not specifically instructed to move the water heater and because moving it did not further the business interests of MGA, the injury could not be said to arise out of an in the course of his employment with MGA, hence making him ineligible for compensation benefits. This argument is unconvincing.
The “outside regular duties” doctrine should be applied here. Professor Larson, in the leading treatise on worker’s compensation law, summarizes the doctrine:
An act outside an employee’s regular duties which is undertaken in good faith to advance the employer’s interests, whether or not the employee’s own assigned work is thereby furthered, is within the course of employment.
1 A. Larson, Workmen’s Compensation Law, § 27 (1985) (emphasis added). Workers are often complimented, and promoted, on their willingness and ability to accomplish additional tasks pending direct instructions from their employer, having received a strong indication as to some task or objective which the employer desires to have accomplished. As Larson notes, the rationale behind the rule is simple: it would be contrary to employer’s interests to preclude workers from performing additional duties on pain of losing compensation benefits for any injuries thereby sustained:
This being the broad reason for the rule, the employee who honestly attempts to serve his employer’s interest by some act outside his fixed duties should not be held to the exercise of infallible judgment on what best serves those interests.
Larson, id., at § 27.12 (footnote omitted). The technical, narrow application of a contrary rule such as we see today in the majority’s disposition would contravene the *868humane purposes which worker’s compensation laws were designed to further. As noted above, this Court, any court guided by principles of fairness and justice, eschew such doctrines in favor of a liberal construction, whereunder any cases deemed doubtful are resolved for the claimant. Kiger v. Idaho Corp., 85 Idaho 424, 380 P.2d 208 (1963).
The record makes clear that Ben Ben-ham’s directive to Fred Parker to check the water heater, if Parker had time, involved Parker’s employment with MGA. The un-contradicted evidence shows the following. According to the testimony of Engle, Ben Benham was hired to supervise the “overall Boise operation.” R. at 115. In this capacity, Ben Benham has the “total” authority to hire and fire employees, and set the terms of their employment with MGA. Id. Ben Benham, at times, signed Fred Parker’s payroll checks for services rendered to MGA. Claimant’s Exhibit 4. Also, Ben Benham checked the accuracy of the MGA payroll records. R. at 812. Ben Benham was familiar with the water heater and the washroom on MGA property where it was located. R. at 611-12. He considered the washroom a fire hazard and planned to tear it down. R. at 612. When Ben Ben-ham asked Parker to determine whether the water heater functioned, he also stated, and the Commission specifically found, that Benham planned to utilize the water heater at the North Shore Lodge if it worked. R. at 23. The cited testimony, uncontradicted, must be accepted as true. Pierstorff v. Gray’s Auto Shop, 58 Idaho 438, 447, 74 P.2d 171, 175 (1937). Although Ben Ben-ham did not specifically direct Parker to move the water heater, and only to “check it out if he had time,” Ben Benham testified, and the Commission found, that in his efforts with the water heater Parker was “trying to be helpful.” R. at 25.
As a matter of law, Parker’s movement of the water heater, and the back injury resulting therefrom, arose out of and in the course of his employment at MGA. The injury occurred on MGA property while Parker was on the MGA payroll. Presumptively, therefore, the injury is compensable, Foust, 91 Idaho at 419, 422 P.2d at 617, and Parker met his burden. The Commission erred, consequently, in concluding that Parker “failed to sustain his burden of proof that the injury of October 4, 1985, arose out of and in the course of employment” with MGA. R. at 27. And if more were needed, at the time of the injury, Parker was using a truck provided by MGA for his maintenance duties. R. at 30, 380 and 615. Under the outside regular duties doctrine, an injury outside an employee’s regular duties which is undertaken in good faith to advance the employer’s interest, whether or not the employee’s own assigned work is thereby furthered, is within the course of employment. In this case Parker was not ordered to move the water heater; he was, however, requested by the supervisor of Engle’s Boise property to “check it out.” It has been said that an employer’s wish is the employee’s command. Most employees will ordinarily realize that there is much to be gained by adhering to that time-honored adage. Contrary to the assertions of respondent En-gle, Parker’s efforts with the water heater as a condition precedent to compensation eligibility, need not have been in furtherance of MGA’s business interests. Rather, under the doctrine, so long as the worker in good faith undertakes the task with the purpose of advancing the employer’s interest, the injury is compensable. The record is barren of evidence establishing that Parker’s movement of the water heater was somehow done in bad faith, the Commission put that inquiry at an end by finding just the opposite, i.e., that Parker “was trying to be helpful.”
Accordingly, this case should be reversed and remanded to the Commission with direction to compute the compensation due Fred Parker. The majority does otherwise, however, only by running roughshod over settled case law and the record. That is a known. What remains an unknown is: Why this trampling under of the legislative mandate that “Idaho’s workmen’s compensation statutes are designed to provide sure and certain relief for injured workmen and their families_” I.C. § 7-201. This Court has consistently held that the legis*869lative policy requires our statute be construed “liberally in favor of the claimant. Miller v. Amalgamated Sugar Co., 105 Idaho 725, 672 P.2d 1055 (1985).” Horton v. Garrett Freightlines, Inc., 106 Idaho 895, 684 P.2d 297 (1984). It has been said on many occasions that, “Consistency is the virtue of small minds.” Accepting that as the truism for which it has been offered, the majority today achieves much virtue in reaching a decision wholly at odds with prior Idaho precedent cited herein, at odds with the Larson treatise cited herein, and at odds with the Court’s heretofore philosophy of approaching worker’s compensation cases with the above-mentioned legislative policy well in mind.
HUNTLEY, J., concurs.